Citation Nr: 1401057	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from October 1942 to January 1947 and in the United States Air Force from February 1947 to June 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A September 1992 rating decision denied service connection for hypertension and the Veteran did not file a timely notice of disagreement.  However, after that decision, he submitted new service treatment records (including an October 1971 record) that were not originally in the file.  As such, the Board is treating this appeal as stemming from the original claim.  See 38 C.F.R. § 3.156(c) (2013).

A May 2011 rating decision denied service connection for Parkinson's disease and ischemic heart disease.

In February 2013, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

Thereafter, in July 2013, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the Veteran's claim of entitlement to service connection for hypertension, including as due to service-connected PTSD.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in August 2013.  In September 2013, the Veteran was given an opportunity to present additional argument and, in November 2013, his representative submitted a written response. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran has hypertension that had its clinical onset in or is otherwise related to active service; hypertension was not manifested to a compensable degree within one year of his discharge from active service, and is not proximately due to service-connected disability.

2.  A preponderance of the evidence is against a finding that the Veteran has ischemic heart disease that had its clinical onset in or is otherwise related to active service, including exposure to Agent Orange; ischemic heart disease was not manifested to a compensable degree within one year of his discharge from active service.

3.  A preponderance of the evidence is against a finding that the Veteran has Parkinson's disease that had its clinical onset in or is otherwise related to active service including exposure to Agent Orange; Parkinson's disease was not manifested to a compensable degree within one year of his discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension, including as due to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1131, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1116, 1131, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for an award of service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1116, 1131, 5103(A), 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in April 2009, August 2010, and July 2011 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The April 2009 letter provided notice consistent with the holding of the United States Court of Appeals for Veterans Claims (court) in Dingess.  Notice with respect to the hypertension claim did not precede the adverse determination on appeal.  However, this timing deficiency was corrected by the subsequent notice and readjudication.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file does not show any additional evidence relevant to the service connection claims on appeal.

In October 2009 and December 2010, the Veteran underwent VA examinations regarding his claims for hypertension and Parkinson's disease, respectively, and the examination reports are of record.  In May 2010, March, April and May 2011, and June 2012, VA physicians provided written medical opinions regarding his service connection claims and those reports are also of record.

The purpose of the February 2013 remand was obtain all the Veteran's service treatment and personnel records, verify the accuracy of the DD Form 214s in the claims file and determine which contains correct information regarding his service and whether he had service in Vietnam or was otherwise exposed to herbicides, provide him with a letter advising of the information needed to substantiate his claim for service connection for hypertension as due to service-connected PTSD, and to afford him a VA examination.  

There was substantial compliance with the Board's remand, as the Veteran was provided with a requisite duty to assist letter in February 2013 and was scheduled for VA examination in April 2013.  A January 2013 record in the claims file shows that the Air Force Board of Corrections advised RO personnel to review the Veteran's service record to determine the validity of the DD Form 214s in the file.  In March 2013, his service personnel records were received.  The records do not show that he served in the Republic of Vietnam or was otherwise exposed to herbicides during active service.

Thereafter, upon review of the record and the April 2013 VA examination report, the Board obtained a VHA opinion regarding the claim of entitlement to service connection for hypertension, including as due to service-connected PTSD.  A copy of the VHA report was provided to the Veteran in September 2013 and, in November 2013, his representative submitted written argument on his behalf.

The Board finds that the August 2013 VHA report is adequate for rating purposes as the claims file was reviewed, the examiner considered the pertinent history, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  Accordingly, the records satisfy the provisions of 38 C.F.R. § 3.326 (2013).  The August 2013 VHA report makes up for the deficiencies in the April 2013 VA examination report regarding the service connection claim on appeal.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

Legal Criteria

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Certain chronic diseases, including cardiovascular-renal disease (including hypertension) and other organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Further, veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include Parkinson's disease but not hypertension.  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010). 

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  More recently, the court held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, he is not competent to provide evidence as to more complex medical questions, such as the etiology of cardiovascular and neurologic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Facts and Analysis

Preliminarily, the Board notes that service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he was exposed to an herbicide agent during military service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The first consideration is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to veterans who had service in Vietnam or were otherwise exposed to Agent Orange.

"Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation to Vietnam; see 38 C.F.R. § 3.313 (2013).  In this case, the Veteran's complete service personnel record is on file and demonstrates conclusively that he did not serve in Vietnam.  Although a DD Form 214 received in 1975 suggests that he had service in Vietnam, his service personnel records and a DD Form 214 received in July 1992 confirm that he not did serve there.  His records show that he served at Osan Air Force Base (AFB) in Korea, in 1971.

VA has established that Agent Orange was used during the period from April 1968 through July 1969 in a narrow strip along the Demilitarized Zone (DMZ); the Board notes this period ended well before the Veteran arrived at Osan AFB.  The record does not show the Veteran served with any of the subsequent-units of the 2nd Infantry Division or the 7th Infantry Division that were assigned duties in that area of the DMZ during the period when herbicides were used there.

Again, the Veteran's service personnel records verify that he was stationed for a time at Osan AFB in the Republic of Korea as an intelligence officer.  Osan AFB is near the city of Pyeongtaek, south of Seoul, and not near the DMZ.  However, Agent Orange use was terminated along the DMZ well prior to the Veteran's assignment in Korea.  Therefore, he is not presumed to have been exposed to herbicides during active duty. 

Moreover, as discussed below, the objective medical evidence fails to demonstrate that the Veteran has established a nexus between his claimed hypertension, ischemic heart disease, and Parkinson's disease disorders, and active service.  

1.  Hypertension, Including as Due to Service-Connected PTSD

The Veteran contends that he has hypertension that is due to his military service or due to his service-connected PTSD.  Service connection for PTSD was granted in an October 2009 rating decision and is currently assigned a 100 percent disability rating.

Service treatment records do not include a diagnosis of hypertension but reflect instances of elevated blood pressure.  Notably, on January 31, 1968, the Veteran's blood pressure average was 134/82-84 in the morning, and 129-130/82-84 in the evening.  The diagnosis was elevated blood pressure.  Results of an electrocardiogram (EKG) performed at the time were within normal limits.  

On October 23, 1971, the Veteran's blood pressure was elevated (174/100).  At that time, he was in pain and was diagnosed with cellulitis in the right anterior iliac crest.  When examined for retirement in January 1973, the Veteran's blood pressure was 135/99, an EKG was normal, and a cardiovascular abnormality was not noted.

The post service evidence reflects that, from 1974 to 1979, the Veteran was treated by Dr. O.J. for high blood pressure, according to the physician's June 18, 2010 signed statement.  (In a March 11, 2009 statement, Dr. O.J. stated that he had treated the Veteran from 1979 to 1998.).

VA and non-VA medical records, dated from 1978 to 2011 discuss the Veteran's treatment for hypertension.

In a March 4, 2009 statement, D.Z., M.D., a family practitioner, stated that he treated the Veteran for about ten years for multiple problems, including psychiatric difficulties.  Dr. D.Z. indicated that the Veteran's mood was quite labile, and his anxiety worsened, resulting in a labile blood pressure.  It was noted that the Veteran's psychiatrist recently diagnosed PTSD.  

Then, in an April 16, 2009 statement, Dr. D.Z. indicated that, in the past year, the Veteran suffered from the consequences of PTSD, anxiety, and depression.  The Veteran was also treated for hypertension that, at times, was quite labile.  The physician commented that he had the opportunity to review old medical records from the past thirty years and that, at times, the Veteran was treated for anxiety and PTSD, and there were several episodes when systolic blood pressure was greater than 200 and diastolic pressure was greater than 100.  Dr. D.Z. said there was "a definite correlation between [the Veteran's] labile blood pressure and his PTSD."  The physician did not provide reasons for his opinion.

In October 2009, the Veteran underwent VA examination.  His wife reported that he was started on treatment for hypertension in approximately 1978.  Upon clinical evaluation, the diagnosis was essential hypertension that was poorly controlled.  The examiner opined that the Veteran's essential hypertension was not caused by or related to elevated blood pressure readings in service because, as per medical literature, isolated blood pressure readings were  not the same as a diagnosis of hypertension.  According to the VA examiner, often, as a result of physiologic response, blood pressures elevated in the setting of pain or infection disease.

In a March 17, 2010 statement, Dr. D.Z. noted that he reviewed the Veteran's past medical records from his previous physician in Tennessee and from military service.  Dr. D.Z. stated that the Veteran had an elevated blood pressure and hypertension since before discharge from service.  The doctor noted that the Veteran had dementia along with PTSD and studies showed that having high blood pressure/hypertension over the years can lead to acceleration in dementia.  Dr. D.Z. remarked that "[t]his is to confirm that [the Veteran's PTSD] appears to have set the stage for his hypertension while serving in the military."

A July 19, 2010 written statement from R.B., R.N., a home health nurse, is to the effect that the Veteran's blood pressure elevated significantly when his depressive and anxiety symptoms were exacerbated and dropped very low when he became apathetic and lethargic.

Then, in April 2013, a VA physician reviewed the Veteran's medical records and opined that his current hypertension was less likely than not related to his active service.  The examiner further opined that the Veteran's hypertension was less likely than not caused by or related to his PTSD and not aggravated or worsened beyond natural progression by military service.  While mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, the examiner was unaware of any medical literature that substantiates a claim that PTSD permanently elevates blood pressure.  The examiner concluded that the Veteran's hypertension was most likely related to his chronic renal failure, since renal disease was a recognized cause of hypertension.

The VA examiner also remarked that blood pressure readings may be transiently elevated due to numerous readings, including stress, anxiety, pain, medications, alcohol, or improper reading technique.  None of these caused the permanent, non-transient elevation of blood pressure diagnostic for hypertension.  The examiner indicated that hypertension, when appropriately diagnosed, was a persistent, unremitting elevated of blood pressure greater than 140/90.  This Veteran presented with labile blood pressure elevations caused by some of the reasons noted above.

In an April 2013 statement, Dr. D.Z. reiterated his opinion that the Veteran's hypertension was secondary to his military service.  He did not provide reasons for his opinion.

As discussed above, upon review of the evidence in this case, in July 2013, the Board sought an opinion from a VHA medical expert as to whether it was as likely as not that hypertension had its clinical onset in or was otherwise related to the Veteran's military service, including the notations of elevated blood pressure in the service treatment records.  If not, the Board asked whether it was at least as likely as not that hypertension was proximately due or aggravated by his service-connected PTSD.  

In the August 2013 opinion, the VHA expert noted his review of the Veteran's medical records and responded to the Board's queries.  The examiner opined that "[h]ypertension did not have its clinical onset or is otherwise related to the [V]eteran's active duty including the notations of elevated blood pressure in the service treatment records."  The VHA physician further opined that "[h]ypertension was not proximately due to or the result of service connected PTSD."  The VHA examiner also opined that "[h]ypertension was not aggravated by [the Veteran's] service connected PTSD."

The VA examiner noted that, during the Veteran's active service, in 1968, there was a blood pressure recorded of 134/82 and, in 1971, there was a blood pressure recorded of 174/60 that was when the Veteran had cellulitis/infection.  According to the VHA physician, the Veteran's service records "show isolated elevations of systolic pressure which [were] mostly a physiological response under situations of stress/infection/pain."  The examiner explained that the Veteran did not have a diagnosis of essential hypertension and that PTSD did not cause permanent elevations in blood pressure.  As well, at the time of the Veteran's separation from service in 1973, the examiner observed that there was no diagnosis of hypertension.

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the August 2013 VHA examiner's opinion on which it bases its determination that service connection for hypertension, including as due to service-connected PTSD, is not warranted. 

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493.  The VHA examiner's opinion is entirely consistent with that of the April 2013 VA examiner.

For the above reasons, the Board places greater weight on the August 2013 VHA examiner's opinion, finding that the Veteran did not have hypertension due to military service, including service-connected PTSD, than on the March and April 2009, March 2010, and April 2013 opinions rendered by Dr. D.Z., the private physician, to the effect that the Veteran had hypertension incurred during service including as due to service-connected PTSD, although he had no proof of service incurrence.  See Owens v. Brown, 7 Vet. App. at 433; Guerrieri v. Brown, 4 Vet. App. at 471-473; Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 30 (1998).  However, the Board is mindful that it cannot make its own independent medical determinations, and must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VHA physician who provided the written opinion in August 2013.  This VHA physician had the opportunity to review all the Veteran's medical records regarding the diagnosis of hypertension.  This VHA examiner explained that the Veteran had isolated elevations of systolic pressure that were mostly physiological responses to situations of stress/infection/pain but did not have a diagnosis of essential hypertension.  The examiner noted that PTSD did not cause permanent elevations in blood pressure.  Thus, the VA examiner concluded that the hypertension was not aggravated by service-connected PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

As to the 2009, 2010, and 2013 opinions of Dr. D.Z., the private physician, who opined that the Veteran had hypertension related to military service, including service-connected PTSD, the Board finds that, given the scope and depth of the August 2013 VHA examiner's rationale, his opinion carries more weight than that of Dr. D.Z.  

In March 2010, Dr. D.Z. commented that the Veteran had hypertension since before discharge from service, although he had no proof of in-service incurrence.  The opinion is tenuous and based in part on what might have been present since service, but has not been demonstrated in the record.  Dr. D.Z. observed that the Veteran had dementia with PTSD, and studies showed that having high blood pressure/hypertension can lead to acceleration in dementia and stated that this confirmed that the Veteran's PTSD appeared to have set the stage for his hypertension in service.  Dr. D.Z. assumes facts not in evidence, and his opinion is not accorded great weight by the Board. 

On the other hand, the August 2013 VHA examiner stated that he had reviewed all the evidence of record, including the in-service and post-service medical records. This physician explained that his review of the records revealed that the Veteran clearly had hypertension that had its onset after the Veteran's discharge from active service and was not due to service-connected PTSD.

Thus, the opinion of Dr. D.Z. is accorded less weight than that of the VHA examiner.  As such, a clear preponderance of the evidence is against a finding that the Veteran has hypertension that was present during or otherwise related to active military service and it is not due to a service-connected disability. 

2.  Ischemic Heart Disease

Service treatment records do not discuss treatment for ischemic heart disease or any other cardiovascular disorder.  When examined for retirement in January 1973, results of the EKG were normal, and a cardiovascular abnormality was not noted.

The post service VA and non VA medical records do not discuss a diagnosis of ischemic heart disease.  Results of a private hospital EKG performed in April 1990 were within normal limits.

Radiology records from Elgin Air Force Base Hospital include an October 1, 2004 report of a computed tomography (CT) scan of the Veteran's head that showed a small amount of atherosclerosis in the internal carotid arteries bilaterally and an impression of no acute process.

X-rays of the Veteran's abdominal area performed on July 21, 2007, showed atherosclerotic calcifications of the aorta; and an EKG performed on that date had a normal sinus rhythm.  

A November 19, 2007 EKG showed an inferior infarct, age undetermined; and an EKG performed on November 20, 2007 had a normal sinus rhythm.

According to a November 21, 2007 treatment record from Dr. D.Z., the Veteran recently went to a military hospital for evaluation and was ruled out for a myocardial infarction and a pulmonary embolus.  Dr. D.Z. suspected reactive airway disease due to mold in the Veteran's house.

A June 6, 2008 EKG was normal without indications of a prior infarct.  Results of an EKG performed on July 8, 2008 were normal and did not indicate a prior myocardial infarction.  Chest x-rays taken on July 10, 2008 show atherosclerosis of the aorta.  An EKG performed on August 30, 2008 was normal and chest x-rays taken at that time showed no acute cardiopulmonary disease.  

Results of an October 2010 CT scan report of the Veteran's head include an impression of generalized atrophy and chronic underlying microvascular ischemic disease with no evidence of an acute or evolving infarct.  

A December 7, 2010 statement from P.T., M.D., shows a history of carotid endarterectomy with patch angioplasty.

In May 2011, a VA physician reviewed the Veteran's medical records to determine whether he had ischemic heart disease.  The examiner noted that the November 2007 EKG indicates that an inferior infarction was not specific for records of that date and, as a laboratory test would need further clarification of a myocardial infarction, the EKG findings suggest but cannot specifically make, a diagnosis of coronary artery disease (CAD) without other confirmation.  

The examiner also noted that the July 2008 chest x-rays showed atherosclerosis but did not specifically make a CAD diagnosis and the July 8, 2008 EKG was normal and did not indicate a prior myocardial infarction.  According to the VA physician-examiner, the December 2010 record of carotid endarterectomy would indicate peripheral vascular disease, not CAD.  The VA physician stated that the presence of CAD was not specifically addressed in this note.  According to the VA physician, peripheral vascular disease (atherosclerosis) was specifically excluded from the definition of CAD/ischemic heart disease and did not indicate CAD or ischemic heart disease as present.

In a September 26, 2011 statement, S.D., M.D., a hospice medical director, reported that the Veteran was admitted that month due to terminal condition and had disorders that included microvascular ischemic disease.  The letter requested that the Veteran's claim for Agent Orange be expedited due to his terminal condition.

In his April 2013 statement, Dr. D.Z. reiterated that the Veteran's ischemic heart disease was due to military service but did not provide reasons for his opinion.

Here, there is no medical evidence to support a diagnosis of ischemic heart disease.  See Degmetich v. Brown, 104 F. 3d 1328; Brammer v. Derwinski, 3 Vet. App. at 225.  

Although Dr. D.Z. asserted that the Veteran's ischemic heart disease was due to military service, he failed to provide even one reason for his opinion, and the Board cannot rely on this opinion.  In fact, the physician's own November 21, 2007 record indicates that the Veteran did not experience a myocardial infarction.  While Dr. S.D., the hospice director, reported that the Veteran had microsvascular ischemic disease, he did not diagnose ischemic heart disease.

Of greater probative weight is the May 2011 report from the VA physician, who reviewed the medical evidence and explained that, although the 2007 EKG suggested an old myocardial infarction, further tests were needed to make a diagnosis.  He stated that the subsequent EKG in 2008 was normal and that the Veteran had peripheral vascular disease that was specifically excluded from the definition of CAD/ischemic heart disease.

In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F. 3d 1328; Brammer v. Derwinski, 3 Vet. App. at 225; and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, supra.  

In the absence of any competent evidence of ischemic heart disease, the Board must conclude the Veteran does not currently suffer from such disability.  

The Board acknowledges that a current disability for service connection purposes is satisfied if the evidence demonstrates its existence at any time during the appeal period, even if such is not currently shown.  McClain v. Nicholson, 21 Vet. App. at 319.  Thus, the Board must consider the ischemic heart disease complaints raised during the pendency of the claim.  

Here, the weight of the probative medical evidence does not show that the Veteran exhibits ischemic heart disease that had its clinical onset in service or that is otherwise related to active service.  

Service treatment records do not discuss treatment for ischemic heart disease.  The first mention of the possibility of heart disease is not shown in the records until 2007 when a possible myocardial infarction was suspected, nearly 60 years after the Veteran's discharge from active service.  However, subsequent medical records show that he did not have a myocardial infarction.  While Dr. D.Z. opined that the Veteran's ischemic heart disease was due to military service, he did not provide any reasons to support his opinion and his opinion is afforded little probative weight by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.

For such reasons, service connection for ischemic heart disease is not warranted.

3.  Parkinson's Disease

Service treatment records do not discuss a diagnosis of Parkinson's disease or treatment for a neurologic disorder.  When examined for retirement in January 1973, a neurologic abnormality was not noted.

The post service VA and non-VA medical records include a private hospital record showing  that, on April 9, 1990, the Veteran complained of slight shakiness, thought possibly due to prescribed medication he was taking.  

B.C.W., M.D., a private neurologist, started treating the Veteran in November 2003, according to the physician's June 15, 2010 statement.  Dr. B.W. reported a diagnosis of Parkinsonism.  

According to a November 2, 2005 consult with Dr. D.Z., the Veteran had a past medical history of alcohol abuse and a diagnosis of an intermittent tremor but physical examination findings were negative.  The Veteran was treated with Toprol; he was also treated for anxiety and depression.  

Results of a head CT performed at Elgin Air Force Base in March 2007 included global atrophy and small vessel ischemic change.

An October 8, 2007 office record from Dr. D.Z. shows that a colleague evaluated the Veteran and did not find any acute neurological events occurring.  Subsequent treatment records from Dr. D.Z., dated to 2008, are negative for findings of tremors.

On April 23, 2008, the Veteran was seen in the Elgin Air Force Base Hospital emergency room for complaints of shortness of breath and dizziness.  He stated that he felt better when he was going home and the shakes were gone.  It was noted that he was treated for anxiety and depression.

A May 12, 2008 Elgin Air Force Base Hospital record reflects a history of presyncopal episodes; no Parkinson's disease medications were noted.

The Veteran was hospitalized on June 9, 2008 and was diagnosed with a depressive disorder, alcohol abuse, and a need to rule out early dementia.

When seen in an emergency room in July 2008, the Veteran complained of having tremors in his hands and forgetfulness.  He was diagnosed with dementia with agitation.

Dr. D.Z. examined the Veteran on March 4, 2009, who was observed to have a resting tremor.

In his March 17, 2010 statement, Dr. D.Z. noted his history of caring for the Veteran for more than ten years.  The physician also noted his review of previous medical records from Tennessee and service treatment records but did not comment on the Veteran's having Parkinsonism or Parkinson's disease.

According to a July 15, 2010 VA Examination for Housebound Status or Permanent Need For Regular Aid and Attendance report, completed by Dr. D.Z., the Veteran was diagnosed with Parkinson's disease.

Results of the October 2010 head CT included an impression of generalized atrophy and chronic underlying microvascular ischemic disease with no evidence of an acute or evolving infarct.  

On November 9, 2010, E.J., M.D., a neurologist, reported a clinical impression of Parkinson dementia complex and signs suggestive of Steele-Richardson syndrome or progressive supranuclear palsy.  A trial of Sinemet was prescribed but the neurologist stated that the Veteran needed to come off Abilify and Reglan, which may be the real cause of his tremor or rigidity.

A November 17, 2010 note from L.H., M.D., indicates that the Veteran had Parkinson's disease, dementia, dysphagia, and an inability to ambulate.

In December 2010, the Veteran underwent VA examination by a physician assistant.  The examiner noted a diagnosis of Parkinson's disease since 2003 and clinical that evaluation was negative for Parkinson's disease manifestations.  It was also noted that the Veteran was treated with Sinemet for Parkinson's disease.

A March 2011 addendum reflects a VA medical opinion of a reported history of Parkinsonism with date of onset of tremors in April 2008.  The examiner also noted diagnoses of organic brain syndrome with residual debility, malnutrition, and Parkinsonism secondary to the organic brain syndrome, plus Alzheimer's dementia and no evidence of primary Parkinson's disease.

According to an April 5, 2011 medical opinion from a VA physician, the Veteran had a diagnosis of Alzheimer's dementia based on his symptoms being more consistent with this.  The physician noted no objective findings of non-intention tremors or bradykinesia that would indicate Parkinson's disease.  The rapid change in function also pointed to dementia as the cause.  The examiner opined that it was more likely than not that the Veteran had dementia with some features that resembled Parkinsonism.

A May 2011 private hospital discharge summary includes a diagnosis of Parkinson's disease.

In June 2011, Dr. L.H. submitted a statement to the effect that he treated the Veteran during his recent hospitalization and his multiple admission diagnoses included Parkinson's disease.

In a June 14, 2011 statement, Dr. D. Z. stated that the Veteran was involved in the Vietnam War and was exposed to chemicals in service that contributed to his Parkinson's disease.

A September 26, 2011 statement from Dr. S.D., the hospice medical director, reflects a diagnosis of Parkinson's disease as does a VA Parkinson's Disease Disability Benefits Questionnaire he completed and submitted in April and June 2012.

According to an April 2012 VA examination report, a diagnosis of Parkinson's disease was rendered based on positive motor manifestations of moderate stooped posture, balance impairment, bradykinesia, loss of automatic movements, speech changes, tremors, muscle rigidity, and stiffness.

In a June 2012 medical report, a VA examiner noted her review of the Veteran's medical records and concluded that the Veteran had Parkinsonism, not Parkinson's disease.  The examiner specifically pointed to the June and November 2010 statements from Drs. W. and J., respectively, the neurologists who diagnosed Parkinsonism and not Parkinson's disease.  According to the examiner, the Veteran did not manifest the cardinal symtoms of Parkinson's disease, such as unilateral onset of rest tremor (and a persistent asymmetry throughout the course of the disease with the side of onset most affected), rigidity, and bradykinesia.  This Veteran had gait disturbance noted later with advancing dementia.

Rather, the examiner explained that the Veteran manifested early signs and symtoms typical of Parkinsonism such as falls due to presyncopal episodes and dyautonomia, symmetrical tremors noted in 2005, when he complained of hand tremors that were transient.  Results of the head CT in 2007 signified global atrophy and chronic ischemic changes with Parkinsonism symptoms.  

The examiner also noted review of a January 2012 Update Review article on Parkinson's disease.  

The VA examiner commented that the Veteran's history of severe depression/anxiety with medications and history of alcohol abuse more likely contributed to his early neurological symtoms of shakiness.  It was also noted that a diagnosis of advanced dementia can mimic the signs and symptoms of Parkinson's disease, such as rigidity.  

In his April 2013 statement, Dr. D.Z. reiterated his opinion that the Veteran's diagnosis of Parkinson's secondary to his military service.  He did not provide reasons for his opinion.

In a June 2013 statement, a private nurse practitioner reported that the Veteran had a hospice diagnosis of general debility with progression of Parkinson's criteria and overall decline in functional status.

The Veteran does not exhibit Parkinson's disease disability that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F. 3d 1328; Brammer v. Derwinski, 3 Vet. App. at 225; and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, supra. 

Here, the VA and non VA medical records during the pendency of the Veteran's claim weigh against a finding that the Veteran has Parkinson's disease.  The evidence includes the July 15, 2010 record and April 2013 statement from Dr. D.Z., record diagnosing Parkinson's disease, the December 2010 VA examination report noting a diagnosis of Parkinson's disease since 2003 with negative examination findings for Parkinson's disease manifestations, the May 2011 private hospital record showing a historical diagnosis of Parkinson's disease, the September 2011 hospice record noting a diagnosis of Parkinson's disease, and the April 2012 VA examination report that also mentioned a diagnosis of Parkinson's disease.

Two private neurologists and three VA physicians concluded that the Veteran did not currently have Parkinson's disease.  In June and November 2010, the Veteran's treating neurologists, Drs. W. and J., respectively, stated that the Veteran had Parkinsonism, not Parkinson's disease and, in March and April 2011 and June 2012, VA physicians who reviewed his medical records similarly opined that he had Parkinsonism, not Parkinson's disease.  

The June 2012 VA examiner explained that the Veteran's history of severe depression/anxiety with medications and history of alcohol abuse more likely contributed to his early neurological symtoms of shakiness.  The Board accepts the VA examiner's opinion as being highly probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions given.  See Nieves-Rodriquez v. Peake, 22 Vet. App. at 295.  Also, the April 2011 VA opinion is deemed highly probative- it clearly explained that the rapid loss of function demonstrated by the Veteran was more indicative of dementia than Parkinson's disease.  Also, the absence of bradykinesia further suggested against a finding of Parkinson's disease.

In the absence of any competent evidence of Parkinson's disease disability, the Board must conclude the Veteran does not currently suffer from such a disability. 

Without a diagnosed Parkinson's disease disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In this case, the weight of the probative medical evidence does not show that the Veteran exhibits Parkinson's disease that had its clinical onset in service or that is otherwise related to his active service.  Indeed, service treatment records do not discuss treatment for a neurological disorder.  The first mention of treatment for Parkinsonism is by Dr. W. in 2003, nearly 30 years after the Veteran's retirement from active service.  Although, in July 2010 and April 2013, Dr. D.Z., reported that the Veteran had Parkinson's disease related to military service, he provided no reasons for his opinion, and the Board accords his opinion less probative value than that of the June 2012 VA examiner.  See Prejean v. West and Nieves-Rodriguez v. Peake, supra. 

Thus, the Board concludes that the weight of the probative medical evidence of record is against a finding that the Veteran has Parkinson's disease that had its onset during active military service.

To the extent that the Veteran has Parkinsonism, records show that Dr. B.W. reported treating the Veteran for the disorder starting in 2003, nearly thirty years after his discharge from service.  

The record reflects that the Veteran was not treated on even one occasion in service for Parkinsonian symtoms. 

The mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The first suggestion of Parkinsonism or Parkinson's disease is in 2003, three decades after the Veteran's discharge from active service.  Here, the evidence weighs against a finding that the Veteran has Parkinson's disease or Parkinsonism related to military service.  

Additionally, the competent medical evidence does not allow for an award of service connection, as set forth in detail above.  For such reasons, service connection for Parkinson's disease is not warranted

All Claimed Disorders

In denying service connection as to the claims on appeal, the Board has considered the Veteran's contention that a relationship exists between his current hypertension and claimed ischemic heart disease and Parkinson's disease, and military service.  In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Veteran is not competent to state that he has hypertension due military service or a service-connected disability, or that he has another cardiovascular or neurologic disorder.  

The Veteran is competent to describe his observable symptoms, such as chest pain and hand tremors.  However, a lay person is only competent to establish a diagnosis in the following very limited circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  

To the extent he is claiming that hypertension problems have persisted since service, this is inconsistent with the overall record, which reflects that his hypertension symptomatology manifested after service. 

Service treatment records do not show that the Veteran was treated on even one occasion for hypertension and hypertension was not noted during service examination for retirement in 1973.  The post service records show that the Veteran's hypertension problems apparently started in the late 1970s, several years after his retirement from active service.  See Maxson v. Gober, 230 F.3d at 1333.  

The Board recognizes that the absence of documented post-service treatment cannot, by itself, invalidate the Veteran's claims of continuous symptomatology.  However, to the extent that he is claiming continuity of hypertension symptoms since service, he is not a reliable historian.  He made no mention of his hypertension problems in 1973 during his service examination for separation, and his blood pressure reading at that time was normal.  He has not explained why he failed to mention pertinent difficulty when examined pursuant to service requirements.  The Veteran's wife told the October 2009 VA examiner that he was started on treatment for hypertension in approximately 1978.  The Board does not find that there is credible evidence of continuity of symptomatology present in this case.

Moreover, diagnoses of hypertension, ischemic heart disease, and Parkinson's disease are complex findings that go beyond the mere observation of symptoms by a lay person- in other words, the clinical pathology of cardiovascular and neurologic disorders is not readily recognizable by a layman, such as varicose veins or acne.  At no time does the record reveal a competent diagnosis of Parkinson's disease and ischemic heart disease rendered by a medical professional.  The lay evidence here does not establish current disabilities in this case as to the claims for service connection for ischemic heart disease and Parkinson's disease.    

Again, the lay statements do not here establish that a current hypertension disability is related to service.  As already stated, the greater weight of the medical evidence finds otherwise.  Indeed, the August 2013 VHA examiner, who reviewed the Veteran's in-service treatment records and his post service medical records concluded that his hypertension was less likely than not due to his military service or service-connected PTSD.  The VHA examiner's opinion is entirely consistent with that of the April 2013 VA examiner.  The Veteran's contentions are outweighed by the medical evidence and opinion of the August 2013 VHA examiner that reflects that he did not have a hypertension disorder related to military service or service-connected PTSD.  The Veteran's contentions as to etiology are not deemed competent and thus are not probative. 

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the August 2013 VHA examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for hypertension, including as due to service-connected PTSD, ischemic heart disease, and Parkinson's disease and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, including as due to service-connected PTSD, is denied.

Service connection for ischemic heart disease is denied.

Service connection for Parkinson's disease is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


